August 23, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                         JOHN N. BRUGGER, Appellant

NO. 14-16-00069-CV                          V.

           JERRY SWINFORD AND JASON SWINFORD, Appellees
                  ________________________________

      This cause, an appeal from the judgment in favor of appellees, Jerry
Swinford and Jason Swinford, signed, January 8, 2016, was heard on the transcript
of the record. The record shows that this court does not have jurisdiction. We
therefore order the appeal DISMISSED.

      We order appellant, John N. Brugger, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.